Citation Nr: 0637257	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-21 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 
10, 2003, for the award of a separate 30 percent disability 
rating for cold injury residuals of the right lower 
extremity.

2.  Entitlement to an effective date earlier than December 
10, 2003, for the award of a separate 30 percent disability 
rating for cold injury residuals of the left lower extremity.

3.  Entitlement to an effective date earlier than December 
10, 2003, for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Hudock


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June 1943 to October 
1945.  He was held captive as a German Prisoner of War (POW) 
from January 1944 through April 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 (claims concerning 
increased ratings), and March 2004 (claim concerning TDIU) of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In November 2006, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket (AOD).


FINDINGS OF FACT

1.  In a January 1988 final rating decision, the RO continued 
the 10 percent evaluation assigned for frozen feet residuals.  
An appeal was not perfected.

2.  The rating criteria governing the evaluation of cold 
injury residuals changed effective August 13, 1998. 

3.  The RO received the veteran's claim for an increased 
rating for his "cold injury" disability on December 10, 
2003; there is no communication from the appellant or his 
agent prior to that date that may be construed as an informal 
claim for increased compensation.

4.  In a January 2004 rating decision, the RO granted 
separate disability ratings for the right and left lower 
extremities affected by frostbite residuals, effective from 
December 10, 2003, the date of receipt of the claim for 
increased disability ratings.

5.  The March 2004 rating decision granted TDIU effective 
December 10, 2003, the first date on which the veteran met 
the percentage criteria for entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
10, 2003, for the award of a separate 30 percent disability 
rating for cold injury residuals of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.114, 3.400 (2006).

2.  The criteria for an effective date earlier than December 
10, 2003, for the award of a separate 30 percent disability 
rating for cold injury residuals of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§§ 3.114, 3.400.

3.  The criteria for an effective date earlier than December 
10, 2003, for the award of TDIU have not been met.  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.114, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a December 2003 
letter and May 2005 statements of the case, amongst other 
documents, fulfills the provisions of 38 U.S.C.A. § 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, and that VA failed to do so.  Since 
the rating decisions in question, however, the veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  No additional 
pertinent evidence has been identified which is not already 
part of the claims folder.  Hence, VA has fulfilled its 
duties under the VCAA.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran that error 
is harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  Id.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Where compensation is increased pursuant to a liberalizing 
law or a liberalizing VA issue, the effective date of the 
increased shall be fixed in accordance with facts found, but 
shall not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a).  If a claim is 
reviewed at the claimant's request or on VA's initiative 
within one year of the effective date of the law or 
administrative issue, benefits may be awarded from that 
effective date.  38 C.F.R. § 3.114(a)(1).  If a claim is 
reviewed at the claimant's request more than one year after 
the effective date of the law or administrative issue, as is 
the case here, benefits may be awarded for a period of one 
year prior to the date of receipt of that request.  38 C.F.R. 
§ 3.114(a)(3).  In order to be eligible for a retroactive 
award, the claimant must show that all eligibility criteria 
for the benefits existed at the time of the effective date of 
the law or administrative issue and continuously thereafter. 
 38 C.F.R. § 3.114(a).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, in a January 1988 rating decision, the RO 
continued the 10 percent evaluation assigned for the 
veteran's service-connected frozen feet residuals.  The RO 
notified the veteran of this determination by letter sent to 
his address of record.  The veteran did not initiate an 
appeal of that decision.  Therefore, the January 1988 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.

The RO received the veteran's claim for an increased rating 
for his frostbite residuals disability on December 10, 2003. 
 Review of the claims folder reveals absolutely no 
communication from the veteran or his representative and/or 
agent that may be accepted as an informal claim for increased 
benefits for this disability prior to the day in which his 
claim was received.  38 C.F.R. §§ 3.1(p), 3.155(a).  In a 
January 2004 rating decision, the RO granted separate 
disability ratings for the right and left lower extremities 
affected by the service-connected cold injury residuals, 
effective from December 10, 2003, the date the claim was 
received.  The Board parenthetically observes that an 
effective date of one year before the date of receipt of the 
veteran's claim, under certain factual circumstances, in 
agreement with VA law and regulations, could have been 
awarded.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.114(a)(3), 3.400(o)(2).  The provisions of 38 C.F.R. 
§ 3.114(a), however, which pertain to the award of 
retroactive benefits in a situation, as here, where a 
liberalizing law is concerned, mandate that the claimant 
"continuously" meet all eligibility criteria from the date 
the liberalizing law took effect and the date of the claim.  

Here, the liberalizing law became effective in August 1998, 
allowing for separate ratings for cold injury residuals.  See 
38 C.F.R. § 4.104, Diagnostic Code (Code) 7122.  While VA 
outpatient treatment records dated in October and December 
2003 show nail abnormalities and X-ray abnormalities, 
respectively, such an increased disability is not clinically 
shown by the medical evidence of record to have been 
demonstrated on nearly a continuous basis between August 1998 
and December 2003.  As such, entitlement to an increased 
evaluation effective from December 10, 2002, is not 
warranted.  The RO granted a TDIU, also effective from 
December 10, 2003, the first date on which the veteran met 
the percentage criteria for TDIU.  See 38 C.F.R. § 4.16(a).  
For the reasons discussed above an earlier effective date is 
not in order.

In his December 2004 notice of disagreement, the veteran 
asserts, concerning the factual scenario discussed above, 
that he was entitled to an effective date one year prior to 
December 10, 2003.  He also argued that VA was required to 
notify him of the amendments to the pertinent rating, that it 
failed to do so, and that VA had knowledge that his cold 
injury residuals were of such a severity in August 1998 to 
warrant the separate 30 percent ratings.  

VA is required to provide eligible claimants full information 
regarding all benefits to which they may be entitled.  38 
U.S.C.A. § 7722(c) and (d) (West 2002).  In at least one 
instance, the United States Court of Appeals for Veterans 
Claims (Court) has found that VA was obligated to provide 
notice of a change in the law to all persons potentially 
eligible for benefits under that new law, pursuant to 38 
U.S.C.A. § 7722.  See Blount v. West, 11 Vet. App. 34 (1998). 
 

In Kay v. Principi, 16 Vet. App. 529, 532 (2002), however, 
the Court held that there was no equitable tolling of an 
effective date based on the fact that VA "may not have 
properly acted in accordance with [38 U.S.C.A. § 7722]." 
 Moreover, the United States Court of Appeals for the Federal 
Circuit has held that "it is doubtful whether [38 U.S.C.A. 
§ 7722] create[s] any enforceable rights."  Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 
1004 (2000); see also Andrews v. Principi, 16 Vet. App. 309 
(2002) (no equitable tolling of an effective date based on a 
failure to follow 38 U.S.C.A. § 7722(d).  These decisions are 
binding on the Board.  

The Board is unaware of, and the veteran has not identified, 
any other controlling statute or case law to support his 
contention.  Accordingly, any failure to notify the veteran 
of the change in the applicable rating criteria does not 
create a basis for awarding any earlier effective date in 
this case.

Therefore, the Board finds that the criteria for an earlier 
effective date for the separate disability ratings for the 
veteran's service-connected cold injury residuals, as well as 
the award of TDIU based on the combined rating for those 
individual disability ratings, have not been met.  The appeal 
is denied.




ORDER

An effective date earlier than December 10, 2003, for the 
award of a separate 30 percent disability rating for cold 
injury residuals of the right lower extremity is denied.

An effective date earlier than December 10, 2003, for the 
award of a separate 30 percent disability rating for cold 
injury residuals of the left lower extremity is denied.

An effective date earlier than December 10, 2003, for the 
award of TDIU is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


